Banke, Presiding Judge.
The appellant was indicted on two counts of aggravated assault, the first count alleging that he had assaulted the named victim “with a knife, a deadly weapon,” and the second count that he had assaulted her on a previous occasion with an ax. The jury found him not guilty on Count 2 but guilty on Count 1. On appeal, he contends that the trial court erred in failing to charge the jury on simple assault as a lesser included offense and in failing to provide the jury with a verdict form which set fourth the option of finding him guilty of simple assault as a lesser included offense. Held:
Simple assault is not a lesser included offense of an aggravated assault in which a gun or a knife is alleged to have been used as a deadly weapon. See Powell v. State, 140 Ga. App. 36 (230 SE2d 90) (1976); Hightower v. State, 137 Ga. App. 790 (6) (224 SE2d 842) (1976).

Judgment affirmed.


Benham, J., concurs. Carley, J., concurs specially.